JPMORGAN CHASE BANK, NATIONAL ASSOCIATION FUND OF HEDGE FUNDS CUSTODIAL AGREEMENT THIS CUSTODIAL AGREEMENT (the “Agreement”) is made as of January 29, 2010, by and between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (the “Custodian”), SALIENT ABSOLUTE RETURN MASTER FUND, L.P. (the “Customer”), a Delaware Statutory Trust. BACKGROUND A.The Customer is registered under the Investment Company Act of 1940, as amended (“1940 Act”) as a closed end investment company.The Customer is a fund of hedge funds which invests principally in shares, units and other interests (“Interests”) of underlying investment funds (the “Underlying Funds”). B.The Customer will or may from time-to-time own cash, other investment securities (including, but not limited to investment companies such as exchange-traded funds) and short-term cash management investments, securities and other financial instruments received from or with respect to an investment in an Underlying Fund, and swap, forward, futures, repurchase or other privately negotiated or publicly traded traded agreements relating to financial instruments. C.Salient Advisers, L.P. (the “Manager”) is Customer’s investment adviser and is registered under the Investment Advisers Act of 1940, as amended.Manager manages the Customer’s assets and is authorized to make investment decisions on behalf of the Customer. D.Customer is overseen by itsBoard of Trustees (the "Board") pursuant to the 1940 Act and rules promulgated thereunder. The Board has authorized Customer to enter into this Agreement through action of the Customer’s general partner. E.The Customer wishes to retain the Custodian to provide custody services for the Customer’s assets, and the Custodian wishes to furnish such custody services, as more fully described herein. F.The Customer and the Custodian desire to evidence their intent to properly bring about the custody of assets of the Customer as described in this Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I:DEFINITIONS 1.DEFINITIONS. (a)“Administrator” means Citi Fund Services, Ohio, Inc., or any other entity or entities designated as such in Written Instructions. (b)“Agreement” means this Custodial Agreement, as it may be amended from time to time, and includes all schedules and exhibits to this Custodial Agreement, as they may be amended from time to time. (c)“Authorized Person” means any person authorized by the Customer, including but not limited to employees of the Manager or Administrator, to give Written Instructions to the Custodian on behalf of the Customer, and listed on Schedule B.An Authorized Person’s scope of authority may be limited by setting forth such limitation in Schedule B.Schedule B may be amended only upon Written
